McLAUGHLIN, J.
I dissent. There was no dispute of fact to submit to the jury. The only question presented was one of law, and this was correctly disposed of by the trial court. It will be observed that all the allegations of the complaint were admitted by the answer, except those relating to thé contract to sell the launches, the subsequent refusal to deliver them, and the assignment to the plaintiff. These allegations were denied, but they were all established on the trial by uncontradicted evidence. Therefore, when the trial closed, and the motion was made for the direction of a verdict, the question presented was simply this: Whether an offer by the plaintiff to pay a portion of the purchase-*253price of the launches in the defendant’s own obligations, then due. was a compliance with the condition to pay cash, and equivalent to a tender of payment in cash. The trial court held that it was, and in that I fully agree. Under the advertising contract, the defendant, or the party whose obligation it had assumed, agreed to allow and deduct from the contract price of launches, provided the price amounted to $5,000 or more, $1,155. The plaintiff’s assignor fully performed the advertising contract on his part to be performed, and the price of the launches contracted to be purchased amounted to $5,000. Therefore, by express provision of the advertising contract, the plaintiff became entitled to have applied on or deducted from the price of the launches, $1,155. The defendant was then indebted to the plaintiff in that sum; and that the sale was made for cash in no way altered the situation, because, so far as the defendant was concerned, the satisfaction or extinguishment of the claim against it for $1,155 was equivalent to cash. The payment of the launches in cash was no more necessary than the extinguishment of the indebtedness. One must be paid and the other extinguished, if there was any validity to the advertising contract. If the plaintiff had been guilty of fraud in obtaining the quotation as to the price of the launches, or in obtaining the contract as to their sale and delivery, then another question would be presented. But there is not even a suggestion of anything of this kind in the defendant’s answer, and nothing from which it can be inferred, except the bare fact that the plaintiff wanted the defendant to pay an indebtedness conceded to be due. I am of the opinion, therefore, that the plaintiff complied with the condition to pay cash by offering to pay in the defendant’s own, then due, obligation. Foley v. Mason, 6 Md. 51.
The judgment is right, and should be affirmed, with costs.